Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendments was given in an interview with Josh Hauptman on 8/15/2022.
Claim 10 is cancelled.
Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Hwang et al. (US 7,862,765), Kazuyoshi et al. (JP2005134768, English translation provided), Wang et al. (CN101613502, English translation provided), Tan (US 10,322,537), Fang (CN207711319, English translation provided), Shi (CN203713022, English translation provided), and Wang (CN210759036, hereafter Wang’036). For independent claim 1, Kazuyoshi teaches an LCP film production apparatus. However, Kazuyoshi does not explicitly teach that the first roller wheel and the second roller wheel are fixedly mounted directly below the T-shaped material port side by side in combination with the other features instantly claimed. Wang discloses the first roller wheel and the second roller wheel are fixedly mounted directly below the T-shaped material port side by side. However, both Kazuyoshi and Wand do not teach an electromagnetic field generator mounted around the T-die. Hwang discloses an electromagnetic field generator (Fig. 1, item 210), fixedly connected to the material port (Fig. 1, item 140) and mounted around the material port in a circle by means of a mounting mechanism (not shown in Fig. 1; col. 5, lines 31-49). However, the combination of Hwang et al. (US 7,862,765), Kazuyoshi et al. (JP2005134768, English translation provided), Wang et al. (CN101613502, English translation provided), Tan (US 10,322,537), Fang (CN207711319, English translation provided), Shi (CN203713022, English translation provided), and Wang is related to hindsight. So independent claim 1 is allowable and their depended claims (i.e. claims 2-8 depend on claim 1) will be allowable as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741  


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742